DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 01 February 2022, wherein: 
Claims 1, 2, 5, 6, 8, 9, 11-13, and 15-19 are amended.
Claims 3, 4, 7, 10, and 14 are original.
Claims 1-19 are pending.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 14/984,994, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Regarding claims 3, 4, 7, 9, 14, and 16, the disclosure found in Application No. 14/984,994 fails to provide sufficient written description for the limitations “an assessment response GUI component configured to receive user input indicating a positive response or a negative response to the assessment question” in claim 3, “a first real-time assessment response GUI component configured to receive user input indicating a positive response or a negative response to the assessment question” in claims 7 and 14, and “receiving, by the computing device from an assessment selection GUI component displayed on a client device, at least one selected assessment data” in claims 9 and 16.  Fig. 10 of the parent application illustrates an example user interface screen "generated by an intervention assessment device for collecting and analyzing assessment data". See para. 13 of the parent specification. There is no clear indication that Fig. 10 illustrates a  GUI as claimed because this figure and the entirety of the parent specification is silent regarding an assessment response GUI component, an assessment selection GUI component, or a notes and observations GUI component.  The most disclosure is found at para. 78 which merely recites “[c]lient device 610 may be configured to receive and execute various programmatic and graphical interfaces for presenting assessments and receiving assessment question responsive inputs from users” but is silent regarding any of the claimed limitations at issue. Para. 89 also vaguely recites that “receiving input data via programmatic or graphical interfaces.”  And, para. 95 recites a graphical user interface, but is also silent regarding the newly added claim limitations.  Dependent claim 4 inherits the deficiencies of its respective parent claims.
Accordingly, claims 3, 4, 7, 9, 14, and 16 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, it is unclear what the computing device comprises.  The three elements (a server computing device, a second server computing device separate from the server computing device, a client device) are recited in the alternative.  However, it is unclear distinguishes a second server computing device separate from the server computing device as there is nothing that distinguishes it from the first recited server computing device other than reciting that it is separate.  This causes a lack of clarity regarding any meaningful determination on the computing device comprising one server computing device or the other.  This is further exacerbated by the absence of the terminology “server computing device” in the specification.  While the specification recites “computing devices” and “servers” as separate components (see, for example, at least para. 29 of the specification), it is silent regarding a “server computing device”.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7, 9, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 3, 7, 9, 14, and 16, the disclosure fails to provide sufficient written description for the limitations  “an assessment response GUI component configured to receive user input indicating a positive response or a negative response to the assessment question” in claim 3, “a first real-time assessment response GUI component configured to receive user input indicating a positive response or a negative response to the assessment question” in claims 7 and 14, and “receiving, by the computing device from an assessment selection GUI component displayed on a client device, at least one selected assessment data” in claims 9 and 16.  Fig. 10 of the parent application illustrates an example user interface screen "generated by an intervention assessment device for collecting and analyzing assessment data". See para. 13 of the parent specification. There is no clear indication that Fig. 10 illustrates a  GUI as claimed because this figure and the entirety of the parent specification is silent regarding an assessment response GUI component, an assessment selection GUI component, or a notes and observations GUI component.  The most disclosure is found at para. 78 which merely recites “[c]lient device 610 may be configured to receive and execute various programmatic and graphical interfaces for presenting assessments and receiving assessment question responsive inputs from users” but is silent regarding any of the claimed limitations at issue. Para. 89 also vaguely recites that “receiving input data via programmatic or graphical interfaces.”  And, para. 95 recites a graphical user interface, but is also silent regarding the newly added claim limitations.  Dependent claim 4 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to products and a method which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, independent claim 1 recites storing: a user profile data associated with a user; a plurality of assessment questions; a plurality of assessment data associated with the user profile data; and an intervention profile data; provide an assessment question in the plurality of assessment questions, the assessment question being associated with an assessment attribute; receive a first real-time assessment response in real-time; responsive to the assessment attribute indicated by the first real-time assessment response not matching an intervention attribute in the intervention profile data: select, based on the first real-time assessment response, a subsequent assessment question in the plurality of assessment questions; provide the subsequent assessment question; receive a second real-time assessment response; select an assessment data in the plurality of assessment data associated with the assessment attribute;  calculate, from the second real-time assessment response and the assessment data, an aggregate attribute-specific user score; responsive to the aggregate attribute-specific user score exceeding a predefined threshold, identify, within the intervention profile data in real-time: the intervention attribute matching the assessment attribute; and an intervention recommendation to improve an aptitude of the user relating to the assessment attribute; and generate a recommendation report in real-time, customized to the user profile according to the aggregate attribute-specific user score and the intervention recommendation, and including the intervention recommendation.  Independent claims 5 and 12 recite storing a user profile associated with a user; a plurality of assessment data associated with the user profile data; and an intervention profile data; selecting the plurality of assessment data; identifying, within the plurality of assessment data, an assessment attribute; calculating, from the plurality of assessment data, an attribute-specific user score; responsive to the attribute-specific user score exceeding a threshold: identifying within the intervention profile data in real-time: an intervention attribute matching the assessment attribute; and an intervention recommendation to improve an aptitude of the user relating to the assessment attribute; and generating a recommendation report, customized to the user profile according to the attribute-specific user score and the intervention recommendation, and including the intervention recommendation.  The claims further recite storing a plurality of assessment questions; generating an assessment question in the plurality of assessment questions, the assessment question being associated with the assessment attribute; receiving a first real-time assessment response; calculating an aggregate attribute-specific user score from the first real-time assessment response and the plurality of assessment data; and re-generating the recommendation report, according to the aggregate attribute-specific user score; displaying: the attribute-specific user score; the assessment question; and receive user input indicating a positive response or a negative response to the assessment question; or responsive to the assessment attribute indicated by the first real-time assessment response not matching the intervention attribute in the intervention profile data: selecting, based on the first real-time assessment response, a subsequent assessment question in the plurality of assessment questions; providing the subsequent assessment question; receiving a second real-time assessment response; re-calculating the aggregate attribute-specific user score from the first real-time assessment response, the plurality of assessment data, and the second real-time assessment response; and re-generating the recommendation report, according to the aggregate attribute-specific user score; or receiving at least one selected assessment data; and selecting the at least one selected assessment data from the plurality of assessment data in the database; or receiving user input comprising a plurality of notes and observations associated with the first real-time assessment response; and generating a graphical representation of the intervention attribute matching the assessment attribute; or selecting the plurality of assessment data; and identifying, within the plurality of assessment data, a plurality of test data assessing a range of skills associated with the user profile data.
The subject matter of the claims, as identified above, amount to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, and producing the results of the collection and analysis.
This collection and comparing also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for the recitation of generic computer components.  
Lastly, the calculating steps amount to the abstract idea grouping of mathematical concepts because they recite mathematical calculations as defined in pg. 4 of the Office’s October 2019 Update: Subject Matter Eligibility.
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed systems and the process they perform do not require the use of a particular machine, nor do they result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claims 1 and 12), a database (claims 1, 5, and 12), a computing device (claims 1, 5, and 12), a network (claims 1, 5, and 12), at least one processor (claims 1, 5, and 12), a memory (claims 1, 5, and 12), a client device (claims 1, 6, 9, 13, 16, and 19), a Graphical User Interface (GUI) (claims 3, 5, and 12), an assessment response GUI component (claim 3), a first real-time assessment response GUI component (claims 7 and 14), an assessment selection GUI component (claims 9 and 16), a notes and observations GUI component (claims 4, 10, and 17), a server computing device (claim 19), and a second server computing device (claim 19) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps.  Evidence is found in at least Fig. 1-7 which illustrate the components as non-descript black boxes or stock images. Further evidence is provided by the specification. At least para. 18-89 further describe the generic nature of the claimed components and their arrangement in relation to Fig. 1-7. For example, para. 20 recites that "[c]ontent distribution network 100 may include one or more content management servers 102 ... content management servers 102 may be any desired type of server including, for example, a rack server, a tower server, a miniature server, a blade server, a mini rack server, a mobile server, an ultra-dense server, a super server, or the like, and may include various hardware components, for example, a motherboard, a processing units, memory systems, hard drives, network interfaces, power supplies, etc. Content management server 102 may include one or more server farms, clusters, or any other appropriate arrangement and/or combination or computer servers. Content management server 102 may act according to stored instructions located in a memory subsystem of the server 102, and may run an operating system, including any commercially available server operating system and/or any other operating systems discussed herein." Para. 74 recites that "system 600 may be the same as, or may operate within or in collaboration with, any of the content distribution network (CDNs) 100 described above." Para. 79 also recites that "[c]lient devices 610 may include desktop or laptop computers, smartphones, tablet computers, and other various types of computing devices, each of which may include some or all of the hardware, software, and networking components discussed above. Specifically, a client device 610 may be any computing device with sufficient processing components, memory and software components, and 1/0 system components for interacting with users and with the intervention analyzer server 620 to receive/transmit assessment data, and/or to determine and initiate interventions as described herein." Additionally, para. 103 recites that "[i]t should also be understood that the various features and processes described herein, including presenting assessment content and receiving real-time assessment response  data, and identifying and initiating interventions, need not be limited to the specific systems and hardware implements described above in Figures 1-7." Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture. Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  The courts have firmly held that merely employing mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.  The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1-7 and the paragraphs of the specification as identified above.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment because they are silent any such feature. Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed systems and the process they perform do not require the use of a particular machine, nor do they result in the transformation of an article.  Additionally, the process is, at best, merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a), section I.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). See MPEP 2106.05(d)(I)(2). Evidence is found in at least Fig. 1-7 which illustrates the components as non-descript black boxes or stock images and in the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, para. 18-89 and 103 of the specification as identified in Step 2A, Prong 2.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and para. 18-89 and 103 of the specification as identified in Step 2A, Prong 2.  Viewed both individually and as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant’s arguments, filed 01 February 2022, with respect to the rejections of claims 2, 8, 9, 11, 15, 16, and 18 under 35 USC 112(b) have been fully considered.  The claims have been amended to remove the language at issue rendering the associated rejections moot.  Therefore, these rejections have been withdrawn. 

Applicant’s arguments, filed 01 February 2022, with respect to the objection to the specification have been fully considered.  The claims have been amended to remove the language at issue rendering the associated objection moot.  Therefore, this objection has been withdrawn. 

Applicant's remaining arguments filed 01 February 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the claims have been amended to include the language “in real-time” to overcome the rejection.
Examiner respectfully disagrees.  Applicant is directed to the rejection above which has been updated to address the amendments to the claims.  This includes the addition of the language “in real-time” which is wholly part of the judicial exception and not an additional element.
Applicant also asserts that the claims are directed to one of the four statutory categories under Step 1.
Examiner agrees.  As identified in the rejection above, the claims are directed to products and a method which fall under at least one statutory category under  Step 1.
Applicant follows with asserting that the eligibility of the claims are self-evident because the amended claims pursue real-time data processing which is not a human activity, a mental process, or a math concept.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, the mere processing of data in real-time is identified in the rejection above as wholly part of the judicial exception.
Applicant then asserts that, under Step 2A, the inventions claimed in claims 1-19 are necessarily rooted in computer technology and that these claimed innovations overcome a problem specifically arising in the realm of computer technology by using real-time data processing.
As a preliminary note, Applicant is reminded that Applicant is only entitled to one patent for a single invention encompassed by the claims.  If Applicant is seeking to patent multiple inventions, then Applicant must file additional applications and cancel the associated pertinent claims in the instant application.  Regarding Applicant’s argument, Examiner respectfully disagrees.  Again, this is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, the mere processing of data in real-time is identified in the rejection above as wholly part of the judicial exception and not necessarily rooted in computer technology.
Applicant also asserts that the rejection in the First Action Interview (FAI) Office Action only provides general conclusory allegations and that the rejection is absent a proper analysis for a prima facie case of ineligibility under 35 USC 101.
Examiner respectfully disagrees.  While the FAI Office Action provides an abbreviated rejection, a proper analysis for a prima facie case of ineligibility under 35 USC 101.  Furthermore, an explanation of all rejections is provided in the First Action Interview.  However, Applicant refused such an interview (or the time period for reply set forth in the Pre-Interview Communication had expired and the Office did not receive any reply) as noted in PTOL-413FA First Action Interview Office Action Summary mailed 10 December 2021.  Regardless, the detailed rejection, updated to address the amendments to the claims, is provided above for Applicant’s convenience.  
Applicant continues with asserting that the newly added real-time aspect provides a “particular improvement in real-time data processing technology”.
Examiner respectfully disagrees.  Merely implementing the data processing in real-time is not, itself, a particular improvement or any improvement in real-time data processing technology because the real-time data processing technology is already processing data in real-time.
Applicant follows with asserting the that claimed inventions (again plural, see above) can potentially determine a match with one or more intervention subtype profiles before receiving all possible assessment data, and that this allows certain assessments to terminate early.  Thus, the early termination can save computer resources (e.g., memory space) and increase computer performance and efficiency by allocating the extra memory space that is released by the early termination of the assessments.
Examiner respectfully disagrees.  Determining a match with one or more intervention subtype profiles before receiving all possible assessment data and terminating early certain assessments is not claimed.  Furthermore, the claims and disclosure are silent regarding saving of computer performance and resources and increasing of computer performance and efficiency by allocating the extra memory space.
Applicant also asserts that generating a Graphical User Interface (GUI) cannot be organizing human activity, a mental process, or a math concept.
Examiner agrees.  However, a GUI as claimed is identified in the rejection above as an additional element that neither integrates the judicial exception into a practical application nor adds significantly more to the judicial exception.
Applicant then asserts that the claims include elements that integrate the judicial exception into a practical application, and then recites a portion of an independent claim.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  In contrast, Applicant is directed to Step 2A, Prong 2, in the rejection above, which identifies the additional elements and why they do not integrate the judicial exception into a practical application.
Applicant also asserts that the claimed inventions have no preemption concern.
Regarding preemption, the Examiner reminds the Applicant that the Office provides information by way of the July 2015 Update: Subject Matter Eligibility, point VI on page 8-9 regarding preemption.  The current analysis as set forth in Steps 2A and 2B will be used, since it already incorporates many aspects of preemption at a level that is consistent with the case law precedent.  The Supreme Court has described the concern driving the judicial exceptions as preemption, however, the courts do not use preemption as a stand‐alone test for eligibility. Instead, questions of preemption are inherent in the two‐part framework from Alice Corp. and Mayo (incorporated in the most recent Office guidance as Step 2A, Prong 1, Step 2A, Prong 2, and Step 2B), and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more…the latter pose no comparable risk of preemption, and therefore remain eligible”. It should be kept in mind, however, that while a preemptive claim may be ineligible, the absence of complete preemption does not guarantee that a claim is eligible.  Use of a streamlined analysis is available for claims that “clearly do not seek to tie up any judicial exception such that others cannot practice it.” The use of “tie up” refers to the results of Steps 2A and 2B, and is not meant to imply that the streamlined analysis is either a preemption test or a means of avoiding the results that would occur if a claim were to undergo the full eligibility analysis. In fact, the results of the streamlined analysis will always be the same as the full analysis, in that a claim that qualifies as eligible after Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the full analysis would also be eligible if the streamlined analysis were applied to that claim.  Since the claimed invention is not eligible under Step 2A, Prong 1, Step 2A, Prong 2, or Step 2B of the Mayo Test, this argument is not persuasive.
Under Step 2B, Applicant asserts that the elements found in claims 1, 5, and 12 provide[] the technical details for the improvement in the real-time data processing technology by improving computing efficiency, and in the computing technology by improving effective computer resource management, as Applicant previously asserted above, and therefore recite significantly more than the judicial exception.
Examiner respectfully disagrees.  Applicant is directed back to the response to such arguments above as they also stand with respect to significantly more under Step 2B.
The rejection stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715     

/JAMES B HULL/            Primary Examiner, Art Unit 3715